Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

Claim Rejections
2.	The previous rejections of the claims under 35 USC 102 and 35 USC 103 are withdrawn in response to amended claims filed on 6/7/2021.

Allowable Subject Matter
3.	Claims 1-16 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 1 and 15-16 are directed towards an image processing apparatus, x-ray apparatus, and method that include/perform the operations of at least acquiring a plurality of time series medical images; determining a feature point in each of the plurality of time series medical images; calculating a distance the determined feature point moved between consecutive images in each of the plurality of time series medical images; setting a weight coefficient with respect to each of the plurality of time series medical images, based on the calculated distances; and performing an image processing by using the plurality of time series medical images, based on the weight coefficients”.
  	The cited and considered prior art, specifically those cited and relied upon in the previous Office action(s) as well as those newly cited in conjunction with the instant application, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 15-16 are allowed.
	Claims 2-14 are allowed for being dependent upon allowed base claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664